DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 4/6/2021, are acknowledged.  Claims 5, 8, 10, 12-15, 17, 18, 20 and 23-29 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 8, 10, 12-15, 17, 18, 23 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rijcken et al. (WO2013/002636).
	Regarding claims 5 and 18, Rijcken et al. teaches “a cross-linkable polymer and an active ingredient are mixed in an aqueous environment.  This is preferably achieved by adding the active ingredient, optionally in a suitable solvent that preferably is water or a water miscible solvent such as a lower alcohol like ethanol, or tetrahydrofuran, to an aqueous polymer solution See page 14, lines 25-26 and page 15, lines 10-11. 
	Regarding claim 14, Rijcken et al. teaches “by heating such systems, particles or micelles are formed thereby entrapping active hydrophobic ingredients in their hydrophobic core.”  
	Regarding claim 15, Rijcken et al. teaches “[t[he release rate of the active ingredients can easily be controlled by using different type of linkers to conjugate the reactive moiety to the active ingredients. Suitable types of well-known degradable linker molecules include but are not limited to esters, carbonates, carbamates, succinate or ortho esters, ketals, acetals, hydrazone, and enzymatically degradable linkers (e.g. peptides) or a combination of these.”  Page 17, lines 21-26.  

	Regarding claim 23, Rijcken et al. teaches administration of the control release system.   See claim 1 of Rijcken et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rijcken et al. (WO2013/002636) as applied to claims 5, 8, 10, 12-15, 17, 18, 23 and 25-29 above, and further in view of  Bazile et al. (WO2013/127949).
	Teachings of Rijcken et al. are discussed above.  

	Bazile et al. “concerns the field of targeted drug delivery and imaging and in particular the delivery by means of non-covalent encapsulation or conjugation of a drug into a poly(ethylene glycol)-poly(lactic acid) (PEG-PLA) nanoparticle.”  Page 1, lines 4-6. Bazile et al. teaches the further functionalize of particles with ligands using click chemistry.  See pages 1-2.  
Functional ligands include imaging agents.  See page 8, line 1.   “If the functional ligand coupled onto PLA-PEG nanoparticle is an imaging agent/diagnostic agent, then the nanoparticle may be employed for imaging/diagnosis of a disease or an imperfection in the body.”  Page 8, lines 24-26.   The ligands are understood to be on the surface of the nanoparticle.  See page 12, lines 9-10.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Rijcken et al. by further functionalizing the composition with imaging ligands.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   In this regard, where, Rijcken et al. already teaches or suggest using a imaging agent generally, Bazile provides the more specific teaching, suggestion or motivation to functionalize a similar nanoparticle. 

Conclusion
No claims are allowed.
4/6/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S CABRAL/Primary Examiner, Art Unit 1618